Citation Nr: 1212147	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-46 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) with depression, attention deficit hyperactivity disorder, and insomnia.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for a low back condition and posttraumatic stress disorder (PTSD), also claimed as depression and attention deficit hyperactivity disorder (ADHD).  The matter has since been transferred to the RO in Louisville, Kentucky.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In this case, the record reflects diagnoses of several different psychiatric conditions.  Therefore, the Veteran's claim for PTSD has been recharacterized as above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary in order to fully and fairly adjudicate the Veteran's claims.

The Veteran contends that she has an acquired psychiatric disorder as a result of her deployment to Iraq, where she was exposed to firefights and an explosion from an improvised explosive device (IED).  She also contends that she sustained a back injury while serving in Iraq.

The Veteran's Form DD-214 does not reflect a period of foreign service, and does not reflect that she was awarded an Iraq Campaign Medal or Global War on Terrorism Expeditionary Medal indicative of service in Iraq.  See 32 C.F.R. §§ 578.30, 578.31 (2011).  The Veteran was awarded a Global War on Terrorism Service Medal, but this alone does not indicate service in Iraq.  See 32 C.F.R. § 578.32 (2011).

The Veteran's service personnel records also do not reflect service in Iraq.  However, these records are incomplete, and do not contain a chronological assignment history.  Attempts to obtain this history yielded negative results.  See January 2011 Memorandum and Records Unavailability Finding.

However, the Veteran's service treatment records suggest that she did in fact serve in Iraq.  The Veteran underwent an enlistment examination in June 2002, and predeployment examinations in April 2003 and May 2003.  The next entry in the record is from March 2004 when the Veteran complained of low back pain.  She later reported to her military physicians that her condition was related to her deployment to Iraq.

The matter should be remanded for further development to determine whether the Veteran was deployed to Iraq.  Specifically, the Veteran's service department should be contacted to provide information regarding whether the Veteran's assigned unit was deployed to Iraq between April 2003 and March 2004, as the Veteran's records indicate she was at Fort Hood, Texas before and after those dates.  The Veteran's records indicate she was assigned to the 4th Military Police Company at Fort Hood, Texas.

In addition, the Board notes that the Veteran was afforded a VA examination in February 2011 with respect to her low back disability.  The examiner concluded that the Veteran's current thoracic spine condition was less likely than not related to complaints of mechanical low back pain in service.  This conclusion was based in part on the lack of documentation to verify the Veteran's report of being exposed to an IED in Iraq.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, if it is verified that the Veteran's unit was deployed to Iraq during her period of service, then a supplemental opinion should be obtained to determine whether her current spine condition is etiologically related to service in light of such additional documentation.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran's service department for information as to whether the Veteran's unit, the 4th Military Police Company stationed at Fort Hood, Texas, was deployed to Iraq between April 2003 and March 2004.  All attempts to obtain these records and any negative response thereto should be documented in the claims file.

2.  The Veteran should be notified that she may submit additional documentation to include statements from other servicemen and women with whom she served to corroborate her statements that she was deployed to Iraq and/or injured while serving in Iraq.

3.  If, and only if, the aforementioned development demonstrates that the Veteran was deployed to Iraq, then the claims file should be forwarded to the examiner who conducted the February 2011 VA spine examination.  The examiner should review the claims file, including any additional evidence obtained as a result of this remand, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current spine disability is etiologically related to service, to include documented back complaints in service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  The RO/AMC should undertake any further development of the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder that is warranted by any additional evidence associated with the claims file as a result of this remand.

5.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO/AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2011).

6.  After the requested development has been completed, the RO/AMC should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


